DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends from canceled claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, “the device” lacks antecedence.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-9, 11, 12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shlomo (US 6,272,371 –previously cited) in view of Dala-Krishna (US Pub 2008/0146941 –previously cited), in further view of either Shaffer et al (US 5,049,132) or alternatively Shimada et al (US 6,652,565).
Re claims 1, 6-9, 11, 12, 15: Shlomo discloses a catheter device (wherein the Shlomo catheter 20 is structurally capable of being inserted into the urethra) comprising a catheter 20 having a length that extends no further than into a urethra or the urethra and bladder of a subject (see Figure 1 wherein a catheter is structurally sized to be inserted into a urethra and bladder), said catheter comprising a plurality of position sensors 28, 30 located along a length of the catheter that extends into the patient (col 6, lines 18-34) and configured to provide positional feedback data for determining a position of said subject’s bladder relative to at least one fixed reference point within said subject (col 6, lines 18-24; wherein the translational and orientation coordinates are determined which allows for position determination relative to a fixed reference point, such as the pubic bone, coccyx, or vagina). Shlomo also discloses that a greater number of sensors can be used along the length of the catheter to improve accuracy, wherein the sensors are spaced at known intervals between the proximal and distal ends that are inserted into the patient and at the distal and proximal ends of the catheter that is inserted (col 8, line 62-col 9, line 8; wherein the proximal-most sensor is located at the proximal end of the catheter that is inserted and the distal-most sensor is at the distal end of the catheter, while the plurality of sensors in between the proximal-most and distal sensors are at the known intervals).
Shlomo discloses all features except that the sensors are MEM accelerometers. However, Dala-Krishna teaches of a catheter capable of being inserted into a urethra/bladder with a plurality of sensors that are MEM accelerometers which provide positional feedback based on MEM data ([0047; see ‘three or more accelerometers’; [0050]; see MEMS). It would have been obvious to the skilled artisan to modify Shlomo, to replace the sensors with the MEMS accelerometers as taught by Dala-Krishna, as such involves simple substitution of a known sensor for another sensor to achieve position feedback of a catheter. Further, it would have been obvious to the skilled artisan to specifically have four or thirty-five accelerometers along the length in order to improve accuracy as desired (see col 8, line 62-col 9, line 8 of Shlomo for motivation; see Dala-Krishna's use of ‘three or more accelerometers’). Having four to thirty-five accelerometers to improve accuracy would be achieved through predictable results and it is further noted that there is Applicant has placed no criticality on the particular number of accelerometers.
Shlomo and Dala-Krishna disclose all features except that the catheter is a Foley catheter, which includes a balloon positioned along the length of the catheter to hold it in place upon inflation. However, Shaffer teaches that a balloon catheter with a portion filled with saline fluid for inflating the balloon to hold the catheter’s position (col 5, lines 4-19; see the saline and Foley catheter inherently having a firm tip with balloon in Fig 8), wherein cardiac and Foley catheters are known to be similar in structure and interchangeably used (col 2, lines 10-27; see the balloon catheter used for PTCA or for any other purpose such as in a Foley catheter). Alternatively, Shimada teaches that a catheter with a portion filled with saline fluid for inflating the balloon to hold the catheter’s position (col 7, lines 18-36; see the “fluid” and catheter with balloon in Fig 1), wherein venous and Foley catheters (which inherently have firm tips) are known to be similar in structure with their catheters and balloons (Figs 4, 8 and corresponding descriptions), thereby linking cardiac and urethral catheters. It would have been obvious to the skilled artisan to modify Shlomo/Dala-Krishna, to include the Foley catheter as taught by Shaffer or Shimada, in order to facilitate the medical procedure within the urethra/bladder for catheter positioning. It follows that the combination results in at least one accelerometer being in a predetermined position relative to the balloon. Further, it would have been obvious to inflate to 100cc in volume as determined by the skilled artisan dependent upon the procedure and the amount of inflation necessary to achieve the desired effect. Furthermore, it would have been obvious to the skilled artisan to have the firm length of about 1.27cm as would be an obvious design choice to facilitate positioning and holding of the catheter’s end.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-9, 11, 12, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Applicant amended to recite “Foley catheter” with a length that extends “no further than into a urethra and bladder”. These limitations are taken to be reference to any Foley catheter which can be different lengths as is known (i.e. male/female/child Foley catheters have different lengths), as opposed to catheter that exactly extends to a urethra/bladder without any portion extending external to the patient. As such, the length includes accelerometers is interpreted to be only the portion that extends internal to a patient and not necessarily to the entire actual length of the catheter. This has been previously discussed in prior Office actions. 
Regarding the 103 rejection, Applicant argues that it would not be obvious to modify a urethral catheter to include accelerometers because urethral catheters are not used to map convoluted passageways. Respectfully, the Examiner disagrees. The current rejection utilizes Shaffer or Shimado to demonstrate that cardiac/vascular catheters are known to be interchangeable with urinary catheters, the type used merely dependent upon the type of procedure performed. The proposed modification results in a Foley catheter with accelerometers as both types of catheters are indwelling catheters with balloons and the nature of the catheters being used inside the body provides support for the use of sensors to provide position information. Contrary to Applicant assertions which appear to be based on urinary catheters not needing to use position sensors, determining the position of a urinary catheter is relevant regardless the urethra being a relative short, straight vessel. This is further demonstrated by Zvuloni (US 2013/0090554 -priority to 6/24/10) which is not relied upon in the rejection but which teaches use of a plurality of position sensors on a Foley catheter [0141, 0190]. It is noted that while the previous modification resulted in a cardiac catheter, the instant modification results in the Foley catheter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793